195 S.W.3d 448 (2006)
Jeffrey M. STOPPELMANN, Appellant/Plaintiff,
v.
Alice SARGENT, Respondent/Defendant.
No. ED 87079.
Missouri Court of Appeals, Eastern District, Division Five.
June 27, 2006.
James J. Logan, Chesterfield, MO, for appellant.
Mark C. Nelinson, Sunset Hills, MO, for respondent.
Before GLENN A. NORTON, C.J., CLIFFORD H. AHRENS, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Jeffrey M. Stoppelmann appeals from the judgment of the trial court following a jury verdict that awarded him $2,764 in damages for his claims. Stoppelmann contends that the trial court plainly erred in not granting his motion for a new trial in that the jury verdict was shockingly inadequate, the result of confusion and prejudice, and against the weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).